•$*?-•
                                                                     ^H,U^




              Couer or cam, ml. ..a^^^s^^^ajsdi.
         h^PfrgTriOGAJT.
             JC M&g'ci[77/s" Aboi/<=r <U)^/ers d&c/'s/asJ. ztaj_...
         AP0j-i<LAJ7b*J5'.'f-oA u)&/7*&f:. /Mhefts &<D/lPas
         £^^Adxi73^j#*c,a^^iLi/^Jt^^deii:,
         Mumhg&z^LrA^^
         ALL Crti/eft j3/)&*=?S nr<^ricjJ /)&&/£/aMs r<OjfS



         -LJguLJ A^ '$15'.^/it/rcJAS A/_0rTaO^ CJM^TL




          &L7-6jpJ7jl2^£.6^
             J=? PnsT^fyDoAley. onJea?. tEh^ ^//^^-JTs
         £~MCLaSchl. SKofieri/ ^jQd&'i^. a/o.

                                                          I
                                                                      V




                                                  ""RECEfiTETJlfil
                                               COURT OF CRIMINAL APPEALS
-1-**?

                                                     JUB-ULaii

                                                "^beJAcosta, Clerk
           1UNITEDSTATES
          (POSTAL SERVICE®                                      POSTAL^lOlNOErOOaMlM
                                                                      Year Month Day          ' PostOffice     US Dollars and Cents

                                                               1     2015-08-06                761141                                 - :
                                                                                                                                                 T
 226^27^5165
                                                                                                 flZ:M:Z... j-
                                                              AmountSeventeen Dollars and 00/100 xxxxxxxxxxxxxxxxxxxxx

                                                                                                                                               /••
Pay"'Cou^/?/^|                                                XTCs ocjT/,
                                                                                                                                       Clerk

                                                                                                                                       18

'**-fl-Q/&QYsH368                                              <t|- j ^"'Mfttj'otJ d.^JoL/n^rsLt/ j%
dosTrVp-y.. 7a 7tf                                        3        5 il V'      Im^S^DmQCuLoi} 57~%.£E

 O 2008 United Slates Postal Serv co Ml Rights Reserved
                                                                               *MfesgrrjL&r&Mx Tk. 76va y            'J-
                                                                             _ SEE REVERSE WARNING • NEGOTIABLE ONLY IN THE US AND POSSESSIONS
  noDoooaoo ei:                                                     Er2a"E.E7R5.a5»B
                                                                                                                              -.•:msm